Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Special Definitions
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See MPEP 2173.05(a).III

Applicant has defined “signature” as “ called a gap” in specification, Page 2, lines 11-12.
 Applicant has defined “next edge” as called an “additional edges or missing edges” see specification (US Publication 2022/0034685 para [0035]).

Claim Objection
The disclosure is objected to because of the following informalities:
The claims comprises the numbers in parenthesis, which is not acceptable.

Claim 7 is objected to for the following minor informalities.
 Please correct the claim as follows:
 “7. (Currently Amended) The determining method as claimed in claim 1 any one of the preceding claims, wherein, to correct an edge [[the]] a marker number of which is stored in memory in the second error list, on [[the]] a next occurrence of the edge to be corrected, the edge to be corrected is deleted if the corresponding marker number is associated with additional edge information, or an edge is added on the occurrence of the estimation of the time of a new edge corresponding to the marker number stored in memory if the corresponding marker number is associated with missing edge information.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 In Claim 1 the Examiner can’t figure out what is specifically bullets is defined, if the  bullets belong to the numbers or belong to the steps in specific order. It’s not clear what steps are defined by the bullets.

In claim 1 , the phrase “during the passage (6) of the edge corresponding to the signature,“  is indefinite, because it is not clear if the step, which is an incomplete phrase grammatically, is meant to stand alone, or is part of the prior or following bullet points. 
 In claim 1 the phrase “if such is the case” is indefinite, because it is unclear How “the case” is defined.
 In Claim 1 the Phrase “transient error” Is indefinite, because it’s not clear what the is error is. In the specification there is no definition of  how to determine the transient error.

In claim 1, a counter is adjusted depending on two lists of errors and it is determined whether an edge is not due to a transient error depending on the counter.
 To begin with, it is difficult to understand how a counter must be adjusted to determine whether a particular edge is not due to such a transient error, considering that the lists
may comprise numbers associated with a plurality of edges. However, even if it is assumed that a person skilled in the art would be able to understand, in one way or another, how he could implement such features, it remains completely obscure how the edge may be corrected, even if it is known whether the error is transient or not.

Regarding Claim 7:
It’s unclear if the added edge is the edge to be corrected or something different. It is also unclear if the new edge is the same or different from the edge that is added.
It is also unclear if the marker number stored in memory corresponding to the new edge is the same or different from the marking number stored in memory of the corrected edge.





Examiner Note with regards to Prior Art

 Regarding Claim, 1, The closest Prior art of  Zerrien et.al., (Pat. 4814704) hereinafter Zerrien disclose a method for determining the position of a motor-vehicle crankshaft equipped with a rotating target wheel comprising markers distributed uniformly over a periphery of the target wheel and a signature, and a sensor configured to send an electrical signal comprising a succession of edges that appear during the passage of a marker or of the signature in front of the sensor (Fig.1, # 14 (geared rotor(wheel)), 24, 26(rotor mark sensor), (column 2, lines 10-15, 52-65 conjointly with column 1, lines 13-27), where crankshaft by counting the number of teeth that pass by. The spicing of the teeth(gap) along the periphery of the shaft; measuring  the angle of the crankshaft relative to a reference position  on the crankshaft), the method comprising:

" on each edge of the rotating target wheel up to the edge corresponding to the signature (Col. 7, lines 9-11, where next occurrence of the tooth edge signal 20), 
" the time of detection of an edge is determined (1) (Col. 4, lines 20-25, where evenly spaced time intervals determined by the period (the time period between the occurrence of two teeth as sensed by the gear tooth sensor))
" the time of detection of the next edge is determined (2) then the time difference between the estimation of the time of detection of the next edge and the determination of the time of detection of the next edge is computed (Abstract, where a timing circuit is used for measuring the time between contiguous sensor signals; and a comparator is used for comparing at least one of the measured times against at least one predetermined value);
Therefore, Zerrien dedicated to accelerations, decelerations and to absences of edges and uses a different method with the signal of a clock, which has no need for two lists.

Lupo et. al., (EP2136061A1), hereinafter Lupo disclose "an angular error is determined (3) depending on the determination of the time of detection of the next edge and on the time difference (Page 8, Claim 1 where determining a delayed angular error of the tooth).

The prior art of Hainz at. al. (US Pub.2009/0326860), hereinafter Hainz disclose 
" if it is determined (4) that the presence of an abnormal edge is determined (5) and the associated marker number is stored in memory in a first error list (the correction module 20, where comparing  the received signal and a stored signal from an earlier rotation …in same anomalies…if the wheel rotating in the constant speed (Fig. 1-8, para [0027], [0028]) and further output signal can be provide more precise information about the defects, for example, the particular angular positions of defects (para [0034]), but Hainz does not disclose absolute value of the angular error is higher than a threshold.
Therefore, Hainz disclose missing edges and determines non-transitory errors via a simple comparison with prior errors.

Masuda (EP2518451A1) disclose value of the angular error is higher than a threshold (page 4, lines 32-31, where abnormality determination device detects passage of the missing-teeth portion when the difference is greater than the determination value. The determination unit determines that the rotation sensor has an abnormality when the number of times that the missing-teeth detection unit detects passage of the missing-teeth portions is greater than or equal to a threshold value that is greater than the number of the missing-teeth portion during a period in which the pulse signal is output from the rotation sensor for a number of times indicating that the output shaft has rotated once).

Regarding The claims steps:

 " during the passage (6) of the edge corresponding to the signature, 
" if a second error list does not exist, the first error list is copied to a second error list, 
" at least one counter of occurrences is adjusted depending on the first error list and on the second error list, and 
     " it is determined (7) (8) whether the at least one edge the associated marker number of which is stored in memory 14in the second error list is not due to a transient error depending on the at least one counter of occurrences, and 
 if such is the case, the at least one edge the associated marker number of which corresponds to a marker number from the second error list is corrected (9), then the at least one marker number associated with the corrected edge of the second error list and the at least one counter of occurrences are reset and a crankshaft-position signal is sent depending on the signal comprising the corrected edges.

The Courtel (CN109983309A) hereinafter Courtel disclose (Abstract, where encoding wheel of the motor, the system and method can detect pollution or angular step length mark on the track of the code wheel of the defect caused by any of the index mark in one of damage, and/or blank space of the sensor information. the step length counter represents the encoding wheel on the
angle step length mark of the number of overflow value count. the step length counter and the index are related: when reaching the overflow value) and further 

Courtel disclose (Page 3, lines 19-33, where the counter circuit operable for rotation count of to rating times on maintenance indicating device…comprises a first register electrically connected to the counter circuit and stored reference value…counter circuit  first.., second and third values is stored in the first register as a reference value (first list)  in response to an edge detection circuit  detecting the first edge of the index signal; If the new step length counting value equal to the overflow value, then the rotation count is updated to a new rotation count value, the reference value in the first register if not equal to the third initial initialization value or a new rotation count value, generating an indication the second error signal of one error is detected in error. and if the reference value of the first register is equal to a third initial value, then the model of the
rotation count value is stored as the reference value),
Courtel disclose Page 9, lines 34-43, where rotating counter 410 can further comprises a rotation count value and stored in the corresponding reference value in one of the registers 404, 406 or two comparing and responding the comparison
result and executing the combined logic operation. comparing and actions can be synchronized with the other operations of the QDEC module 402, the clock signal or overflow signal continuously increased such as by using 420 to coordinate operation(i.e., registers correspond to the list 1 and list 2, but this stored values is not corresponds to the errors values).

Courtel (US Pub. 2018/0172480) disclose generating the error signal may include, if the overflow signal has the first value, generating the error signal as a first error signal indicating an expected detection of the index is missing, and/or, if the index signal has the first value, generating the error signal as a second error signal indicating the index was detected before all angular step markers of the coding wheel were detected; responsive to a determination that one or both of the overflow signal and the index signal has the first value, generating a reset signal that resets the step count to the initial value upon a successive detection of one of the edges of the first angular step signal…  responsive to generating the error signal as the second error signal: determining whether the second error signal was previously generated during the runtime; responsive to a determination that the second error signal was not previously generated during the runtime, ignoring the generated second error signal; and, responsive to a determination that the second error signal was previously generated during the runtime, sending the generated second error signal to a microprocessor configured to control the motor (para [0006]).
The Courtel (US Pub.2018/0172480) and Courtel (CN109983309A) do not disclose preparing two lists of errors and by controlling a comparator depending on a comparison of the lists such that the type of error is determined and the correction is suitable for the type of error.

 The closest prior art in the record does not disclose or render obvious steps of :
“missing or additional edge is corrected depending on a comparison between a measured edge and an edge estimated depending on speed of rotation of crankshaft and history, and the use of two lists of errors that are compared and a counter of occurrences that signals the type of error (transient or not)”.

The Claims 2-20 are not rejected under 102/103 Rejection due to their dependency on claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Widener at., al., (Pat.11084680);
2. Joseph at., al., (US Pub.20220003177);
3. Guipaud (Pat.4066968);
4. Rupp at., al(US Pub.20030168044);
5. Ueda (JP200506137A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KALERIA KNOX/
Examiner, Art Unit 2857

/Catherine T. Rastovski/           Primary Examiner, Art Unit 2862